Title: To James Madison from Xaverio Naudi, 29 December 1818
From: Naudi, Xaverio
To: Madison, James


Honorable Sir
Tripoli in the West December the 29th: 1818.
You will foregive me the Liberty that I have taken in addressing to you on the present occasion on a business which Concern your Brother in Law Mr. John Payne.
During the time I had the honor to fulfill the office of a Chargé of the American Consulate in this Country, in the absence of the above Gentleman, I was obliged to undergo at a great variety of Expences to Support honorably that Charge. However the Secretary of State under your happy Presedency, thought proper to make Several deductions from my Accounts Sent to Government through Mr. J. C. Morgan leaving to me the way open for a redress against my Committent Mr. Payne.
Besides these deductions, I was charged to pay by the Express order of the Said Gentleman Several Sums of Money, partly for the use of the American Government, and partly for his own use, as it appears by my Accounts herewith Enclosed. You will observe the nature of the Several deposits paid for his Account, all of which have been Used by him, before his Absence from hence, and which Ought to be held Sacred in the American Chancery, as belonging to Several unfortunate Slaves, being the Ammount of their ransoms.
If he was not connected with your Honorable Family, I never would make So many Sacrifices as I did, to Support his honor, and Personal Character in this Place, more particularly because I may freely Say to have been ill used, notwithstanding all my Exertions in his behalf. I therefore beg you may be pleased to Support my just Claim, and to induce him to discharge a Debt, which ought to be held Sacred.
You will not I hope disdain the resolution I have taken in Enclosing to you his Letter, as I never received his intelligence Since he left Tripoli, I am not aware where he has fixed his residence.
The Goodness with which you have So highly distinguished yourself on the Stage of the World, will also I hope induce you to protect my just Claim. I humbly Entreat you to accept the deepest Sentiments of my high veneration with which I have the honor to be, Honorable Sir, Your Dutyful, and most Obedient humble Servant
Xaverio Naudi
